DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-20 are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Murali (US Publication 2019/0187745) is the closest prior art to the subject matter being claimed in claim 1. Murali discloses a clock generator has a first clock generator and a second clock generator. The first clock generator is preferably a lower frequency than the second clock generator. The first clock generator is coupled to a counter such that after c1 cycles of the first clock, power is enabled to the second clock generator. The second clock generator is coupled to a second counter, such that after c2 clock cycles of the second clock generator, an output is asserted for one or more second clock cycles, after which the first and second counters are reset and the second clock source is powered down and the cycle repeats [0008]. FIG. 6 shown an example of a fine granularity event time stamp apparatus 602. External event 604 is provided to a switch 606 and enables power to high speed (HS) clock 610 when ext_event 604 is asserted. The assertion of external event 604 results in high speed clock 610 turning on and delivering clock counts to the interval controller 612. When the HS clock 610 is powered on by switch 606, there is a delay Ts, after which the HS clock provides clock edges to the fine interval controller, which counts clock increments until the next RTC update [0025]. However, Murali fails to particularly teach "identifying a precision oscillator signal and using the precision oscillator signal to clock a local real time clock counter with sufficient range to represent an absolute time; identifying a trusted time signal and a pulse per second signal; employing the trusted time signal to load the local real time clock counter with the absolute time; employing the pulse per second signal to synchronize a second transition of the local real time clock counter and to reset a high resolution counter running at a local system clock frequency; and generating a local event timestamp with a resolution of a local system clock period using the absolute time and a high resolution local offset responsive to said employing the pulse per second signal.”
Foster et al. (US Publication 2012/0005517) disclose comprising identifying a precision oscillator signal and using the precision oscillator signal to clock a local real time clock counter (receiving data indicative of a first time at which the event is to be generated in the time domain of the local oscillator, para 0295, generating a clock signal from the local oscillator, para 0296, resetting and configuring a counter/timer function with data indicative of the interval between the present time and the first time, para 0297); and reset a counter running at a local system clock frequency (resetting and configuring a counter/timer function with data indicative of the interval between the present time and the first time, para 0297), but fails to teach “ generating a local event timestamp having a precise time; identifying a precision oscillator signal and using the precision oscillator signal to clock a local real time clock counter with sufficient range to represent an absolute time; identifying a trusted time signal and a pulse per second signal; employing the trusted time signal to load the local real time clock counter with the absolute time; employing the pulse per second signal to synchronize a second transition of the local real time clock counter and to reset a high resolution counter running at a local system clock frequency; and generating a local event timestamp with a resolution of a local system clock period using the absolute time and a high resolution local offset responsive to said employing the pulse per second signal.”

Thus, the prior art of record do not teach or suggest individually or in combination “ “generating a local event timestamp having a precise time; identifying a precision oscillator signal and using the precision oscillator signal to clock a local real time clock counter with sufficient range to represent an absolute time; identifying a trusted time signal and a pulse per second signal; employing the trusted time signal to load the local real time clock counter with the absolute time; employing the pulse per second signal to synchronize a second transition of the local real time clock counter and to reset a high resolution counter running at a local system clock frequency; and generating a local event timestamp with a resolution of a local system clock period using the absolute time and a high resolution local offset responsive to said employing the pulse per second signal” as disclosed in claim 1 . 
Claims 8 and 16 are allowed for the same reasons as set forth in claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187